Bigelow, C. J.
This case presents an important question of practice. It appears by the petition that the error, to correct which it is claimed that a writ of certiorari ought to issue, was not in any matter apparent on the record, or in the course of the proceedings of the commissioners in giving notice to parties *465interested, but in an erroneous ruling by them in matter of law, relating to the burden of proof and the effect to be given to the act of selectmen in laying out a town way, which the petitioners sought to have revised by the commissioners. It is true that the remedy of certiorari in our practice has been chiefly confined to cases where some error or defect in proceedings in their nature judicial, which are not according to the common law, appears on the record. But we are of opinion that the remedy is not necessarily confined to that class of cases. Indeed if it were, parties would be wholly without any remedy in all cases when the law gives them no right of appeal, or of exception, or any other mode of presenting questions of law for revision by a higher tribunal, arising in proceedings which do not appear on the record. It is obvious that such questions may deeply affect the rights of persons, and that there ought to be some mode of correcting errors which may be made in passing upon them. It would be a serious defect in the administration of justice, if no means were provided by which parties aggrieved could bring up before this court any matter of law, except such formal errors and defects as might be shown on the face of proceedings. But no such defect exists in our jurisprudence. By Gen. Sts. c. 112, § 3, a general superintendence is given to this court, of all courts of inferior jurisdiction, to correct and prevent errors and abuses therein, when no other remedy is expressly provided, and for this purpose to issue writs of error, certiorari, mandamus, SfC., necessary to the furtherance of justice. This broad and general authority was doubtless conferred for the purpose of enabling this court to bring before them any proceedings of judicial tribunals, when there was no special mode prescribed for revising and correcting them. (Ve do not mean to say that on a certiorari a party could daim as a matter of right to have a decision or ruling of an inferior tribunal reversed, as in case of an appeal or exceptions, merely for the reason that it was not strictly accurate, or did not exactly conform to the rules of law. The granting of a writ of certiorari is always addressed to the sound discretion of the court; and it will not be granted unless it appears that some *466error has been committed which affects the rights of parties injuriously, and where justice requires that it should be corrected.
In this case, as the commissioners did not proceed according to the course of the common law, and there is no mode provided by law for correcting the alleged error by means of an appeal, exceptions or otherwise, a writ of certiorari is the appropriate remedy to bring their proceedings before us. The ruling of which the petitioners complain was clearly erroneous, and injuriously affected their rights. The writ will therefore be issued, containing a precept to the commissioners to certify their record to this court, accompanied by a statement of the ruling made by them on the point set out in the petition. Dow v. True, 19 Maine, 46. Niblo v. Post, 25 Wend. 280. Leroy v. Mayor, &c., of New York, 20 Johns. 430.